      Case: 1:21-cv-04471 Document #: 4 Filed: 08/23/21 Page 1 of 1 PageID #:14




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


TRADITION MEDIA GROUP, LLC,                 )
                                            )         Case No. 1:21-cv-4471
                       Plaintiff,           )
               v.                           )
                                            )
US BANK NATIONAL ASSOCIATION,               )
                                            )
                       Defendant.           )


          NOTIFICATION OF AFFILIATES PURSUANT TO LOCAL RULE 3.2

       Pursuant to Local Rule 3.2, Plaintiff Tradition Media Group, LLC hereby states that it

has no publicly-held affiliates.



                                                      Respectfully submitted,

                                                      TRADITION MEDIA GROUP, LLC

Date: August 23, 2021                                 By:     /s/ Mark R. Bagley
                                                             Mark R. Bagley
                                                             Brett M. Tolpin
                                                             TOLPIN & PARTNERS, PC
                                                             100 North LaSalle Street, Suite 500
                                                             Chicago, Illinois 60602
                                                             (312) 698-8971

                                                             Attorneys for Plaintiff Tradition
                                                             Media Group, LLC




                                                -1-
